Citation Nr: 0828701	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-17 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 26, 2004 
for service connection for synovitis, traumatic secondary to 
fracture of medial malleolus, left ankle.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 4, 1974 to March 
27, 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which service connection for synovitis, 
traumatic secondary to fracture of medial malleolus, left 
ankle, was granted, and assigned an evaluation of 30 percent 
effective May 26, 2004.  The veteran appealed the effective 
date assigned.

The March 2006 statement of the case erroneously identified 
the issue as entitlement to an earlier effective date than 
May 24, 2004 for service connection for the left ankle 
disability.  However, in the Reasons and Bases for its 
decision, the RO again stated the effective date was May 26, 
2004.

The Board has used the effective date-May 26, 2004-assigned 
in the August 2005 rating decision and discussed in the March 
2006 Reasons and Bases of the SOC.  The issue is thus as 
identified on the first page of this decision.


FINDING OF FACT

The earliest document in the claims file that may be accepted 
as a claim for service connection for the left ankle 
disability is a signed 21-526, "Veteran's Application for 
Compensation and/or Pension," which is date-stamped as 
having been received by the RO on May 26, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 26, 2004 
for the grant of service connection for synovitis, traumatic 
secondary to fracture of medial malleolus, left ankle are not 
met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for the left ankle 
disability was granted in the August 2005 rating decision 
appealed, and the current appeal arises from his disagreement 
with the evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, --- Vet. App. ----, 2008 WL 2081130; See also Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding, the RO provided notice concerning the issue 
of a higher initial evaluation in the March 2006 statement of 
the case.  

It is undisputed that the veteran filed his original claim 
for service connection for his left ankle disability in May 
2004.  The RO has assigned an effective date for the grant of 
service connection for synovitis, traumatic secondary to 
fracture of medial malleolus, left ankle of May 26, 2004. 
This is the earliest effective date that can be granted under 
the regulations, as will be further explained below. See 38 
C.F.R. § 3.400.

As such, the veteran is being granted the maximum benefit 
that can be awarded under the applicable law and regulations. 
There is no legal basis upon which to award an effective date 
earlier than May 26, 2004.  Hence, no further discussion of 
VCAA is necessary.  See Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

II.  Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992). Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim. When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993). 

In the present case, the earliest document that can be 
construed as a claim for service connection for a left ankle 
disability is the VA Form 21-526 submitted in May 2004, which 
was received on May 26, 2004.

The veteran argues that since he was discharged from the 
service in 1974 with this injury, his grant of service 
connection ought to be effective on March 28, 1974, the day 
after his discharge.  In support of this argument, he offered 
copies of service medical records establishing that he was 
treated for a left ankle disability in service and was 
discharged as medically unfit due to the diagnosis of 
synovitis, traumatic, secondary to old fracture of the medial 
malleolus, left ankle, sustained in an automobile accident in 
1973.  He also provided the statements of his friends, family 
and co-workers establishing that his left ankle 
symptomatology existed from discharge from active service to 
the present. 

These records demonstrate that the veteran manifested left 
ankle symptoms which required treatment during active service 
and ultimately resulted in his medical discharge.  These 
records further create a continuity of symptomatology from 
active service to the present.

Notwithstanding, the fact remains that the veteran did not 
file a claim for service connection for a left ankle 
disability until May 2004. The RO granted an effective date 
of May 26, 2004, which is the date his claim was received.

Statements proffered by lay persons lend credibility to the 
veteran's arguments as to the onset of his service-connected 
disability, and were part of the documentation the RO relied 
on in its grant of service connection for the left ankle 
disability.  However, lay statements cannot form the basis 
for an effective date earlier than May 26, 2004.  First, as 
above noted, such documents may be accepted as an informal 
claim only after a formal claim for compensation or pension 
has been allowed or disallowed.  There has not been a 
previous denial for service connection for a left ankle 
disability in this case.  See Crawford, supra; and Lalonde, 
supra.  See also 38 C.F.R. § 3.157(b).  Second, these records 
were not received until 2005.

The record presents no document that may be accepted as a 
claim for service connection for a left ankle disability 
earlier than May 26, 2004.  

The preponderance of the evidence is against granting an 
effective date earlier than May 26, 2004, for the grant of 
service connection for synovitis, traumatic secondary to 
fracture of medial malleolus, left ankle. There is no doubt 
to be resolved and an earlier effective date is not 
warranted.







ORDER

An effective date for service connection for synovitis, 
traumatic secondary to fracture of medial malleolus, left 
ankle earlier than May 26, 2004 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


